 

PROMISSORY NOTE

 

$100,000 March 10, 2017

 

FOR VALUE RECEIVED, the undersigned, PCS Edventures!.Com, Inc., an Idaho
corporation (hereinafter referred to as “Borrower”), hereby promises to pay to
the order of AARON H. NEMEC, or (his/her/its) successors and assigns, if any
(hereinafter referred to as “Lender”), the principal sum of One Hundred Thousand
Dollars ($100,000), together with interest on the unpaid principal amount of
this Promissory Note (“Note”) at the rate of twenty percent (25%) per annum in
the manner and upon the terms and conditions set forth below.

 

The principal and interest on the unpaid principal amount of this Note, or any
portion thereof, shall be paid in full in cash on or before May 19, 2017. All
cash payments on this Note shall be made in lawful currency of the United States
at the address of the Lender, or at such other place as the holder of this Note
may designate in writing.

 

This Note is secured by the receivables created by the Catapult Purchase Order
Numbers 62231 dated 2/15/2017; 62230 dated 2/15/2017; and 62280 dated 2/21/2017
for the aggregated sum of $$234,122.75. These purchase orders are attached at
part of this document. Borrower has received a 50% down payment on these orders
and will receive the remaining payments within 30days of shipment. These
remaining payments, totaling $117,061.38, are the collateral for this loan.

 

Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire debt and principal amount then remaining unpaid under this
Note immediately due and payable and may, without notice, in addition to any
other remedies, proceed against the Borrower to collect the unpaid principal and
any interest due. Presentment for payment, notice of dishonor, protest and
notice of protest are waived by the Borrower and any and all others who may at
any time become liable or obligated for the payment of all or any part of this
Note, the principal or interest due.

 


This Note may be amended only by a written instrument executed by Lender and
Borrower.

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of Idaho. Any legal action to enforce any
obligation of the parties to this Note shall be brought only in the District
Court of the Fourth Judicial District of the State of Idaho, in and for the
County of Ada.

 

In the event of any civil action filed or initiated between the parties to this
Note or any other documents accompanying this Note, or arising from the breach
or any provision hereof, the prevailing party shall be entitled to seek from the
other party all costs, damages, and expenses, including reasonable attorney’s
and paralegal’s fees, incurred by the prevailing party.

 

Dated the day and year first above written.

 

PCS Edventures!.Com, Inc.           /s/ Michael J. Bledsoe      Michael J.
Bledsoe, Vice President & Treasurer     PCS Edventures, Inc.     345 Bobwhite
Ct. Ste. 200     Boise, ID 83706     (Borrower)    

 

/s/ Aaron H. Nemec      Aaron H. Nemec     800 W. Watersford Drive     Eagle, ID
83616     (Lender)    

 

 

 

